Name: Commission Regulation (EEC) No 3048/79 of 21 December 1979 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/21 COMMISSION REGULATION (EEC) No 3048/79 of 21 December 1979 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products 1 . An Article la as follows is inserted : 'Article la 1 . Member States shall in respect of each 10-day period, not later than 15 days thereafter, during the period from 1 March until 31 August each year, communicate to the Commission particulars of the quantities of the products mentioned in Annex la "Edible fruit" imported from third countries, broken down according to the NIMEXE nomencla ­ ture and by country of origin . 2 . Article 1 (3a) and (4) shall apply in respect of the communication of the particulars referred to in paragraph 1 .' 2. In Annex I under 'V, Cereals and rice', the text concerning tariff heading No 10.06, Rice, is replaced by the following : 'ex 10.06 Rice : B. Other (than for sowing)'. 3 . An Annex la as follows is added : 'ANNEX la Edible fruit THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2), and in particular Article 38 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3), as last amended by Regu ­ lation (EEC) No 1 552/79 (4), and in particular Article 26 thereof, Whereas Commission Regulation (EEC) No 11 88/77 (5), as last amended by Regulation (EEC) No 2343/78 (6), lays down which data shall be communi ­ cated to the Commission ; Whereas further information is necessary for purposes of the common agricultural policy in respect of certain products ; whereas Regulation (EEC) No 1188/77 should be amended to cover such products and to reflect the nomenclature of the Common Customs Tariff applicable from 1 January 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1188/77 is hereby amended as follows : CCT heading No Description ex 08.06 Apples, pears and quinces, fresh : A. Apples : II . Other Article 2 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 162, 13 . 6 . 1979, p. 26 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 188, 26 . 7. 1979, p. 9 . (5) OJ No L 138, 4. 6. 1977, p. 12. (6) OJ No L 282, 7. 10 . 1978 , p. 13 .